DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Examiner attempted to contact Applicants’ Representative on March 9, 2021 and again on March 11 and March 12, 2021, leaving a voice mail message each day, in an attempt to resolve the issues underlying the new claim objection and claim rejection, below.
This Action is mailed as a Non-Final Office Action since the Examiner never heard back from Applicants’ Representative.
The Examiner encourages the Representative to provide updated contact information (email and work/mobile number) to the Patent Office to expedite prosecution for this application and others going forward.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 15/736,524
Claims 4, 6-10, 13, 16-17, and 19-20 have been examined on the merits.  Claims 4, 6-9, 13, and 16-17 are previously presented.  Claims 10 and 19-20 are currently amended.
Priority
Note, as was previously indicated to Applicants, the U.S. Patent Office has received the certified copy of European Patent Office application 16174713.4.
European Patent Office applications 15174936.3 and 16174718.3 have not been received and are currently missing from the file wrapper of the instant application.  Applicants are not entitled to the foreign priority benefit of these missing applications.  See paragraphs 7-8 of the Final Office Action of 10/03/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, was filed after the mailing date of the Non-Final Office Action on 08/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 19, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/19/2020.
The objection against claim 20 (paragraph 18 of previous Office Action) is rendered moot since Applicants revised the claim 20 as required getting rid of the comma at the end of the claim.
The indefiniteness rejection against claim 20 (paragraph 21 of previous Office Action) is withdrawn since Applicants revised n1 and n2 to be consistent throughout the claims.
 The indefiniteness rejection AND rejection under 35 U.S.C. 112(d) against claim 19 (see paragraphs 22 and 27 of previous Office Action) is withdrawn since Applicants revised claim 19 to depend on claim 20, and not claim 1, as requested.
The indefiniteness rejection AND rejection under 35 U.S.C. 112(d) against claim 10 is withdrawn (see paragraphs 23 and 26 of previous Office Action) since Applicants deleted “when Q4 represents a non-aromatic substituent” from claim 10, as requested.
New Objection
Claim Objections
Claim 9 is objected to since it contains an inconsistency:  L1 is disclosed as representing –CH2- (see last line of page 5) but then lines 1-2 of page 6 disclose:  “or the amido moiety, when L1 is not present via a carbocyclic aromatic moiety,”.  This latter statement is inconsistent with the presence of –CH2- given the constraints of base claim 20 (in that L1 is EITHER present OR it is not).
Claim 10, which refers back to base claim 9, is similarly objected to since it does not remedy the underlying rationale behind the objection of claim 9.
This is an objection and NOT an indefiniteness rejection since the two embodiments of L1 (present or not present) are clear based on claim 9 depending on claim 20.  
However, Applicants will need to delete the “or the amido moiety, when L1 is not present via a carbocyclic aromatic moiety,” atop page 6 in claim 9 to render this objection moot.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 currently contains an “and/or” alternative embodiment in line 2.  As drafted, this alternative embodiment renders the metes and bounds of claim 4 undefined (hence rendering claim 4 indefinite) since the artisan is uncertain how the linker group (Het of claim 20) can be a fused bicyclic ring system comprising a phenyl or (emphasis) a 5- or 6-membered monocyclic heteroaryl group given the structural limitations of the Het moiety in base claim 20, which requires a phenyl AND (emphasis) a 5- or 6-membered monocyclic heteroaryl group.
This indefiniteness rejection can be rendered moot by revising claim 4 to a more straightforward/simpler form:  -- The compound as claimed in claim 20, wherein the linker group Het is a fused bicyclic ring system comprising a phenyl and[[/or]] a 5- or 6-membered monocyclic heteroaryl group. -- 
Conclusion
Claims 9-10 are objected to for claim informalities (see “Claim Objections” section, above).
Claim 4 is not presently allowable as written.
Claims 6-8, 13, 16-17, and 19-20 are allowable as written for the rationale stated within paragraphs 37-39 of the Final Office Action of 10/03/2019.  This “Reasons For Allowance” is still valid for base claim 20, upon which all claims depend.
A thorough review of the STN structure searches (see “SEARCH 6” through “SEARCH 9” in enclosed search notes) did not retrieve prior art.  Furthermore, a review of said search transcripts by inventor and assignee/owner name searches did not retrieve double patent references.
A review of PALM and PE2E SEARCH Databases for inventor and assignee/owner names did not retrieve applicable double patent (or prior art) references (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625